                 Case 2:20-cv-01320-JCC Document 35 Filed 03/29/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ESTATE OF ADAM CHRISTOPHER                               CASE NO. C20-1320-JCC
     JENSEN, by the Personal Representative
10
     PAULA DOW, et al.,                                       ORDER
11
                                Plaintiffs,
12          v.

13   COUNTY OF SNOHOMISH, et al.,
14                              Defendants.
15

16          This matter comes before the Court on the parties’ stipulated motion to file confidential
17   material under seal (Dkt. No. 34). Having considered the motion and the relevant record and
18   finding good cause, the Court hereby GRANTS the motion for the reasons described below.
19          Plaintiff has filed a civil rights lawsuit pursuant to 42 U.S.C. § 1983 in which she alleges,
20   among other things, that on September 9, 2018 Snohomish County Defendants used excessive
21   force against her son, resulting in his death. (Dkt. No. 4.) The Snohomish County Defendants
22   acquired video footage of events just prior to, during and immediately following the incident in
23   question. (See Dkt. No. 34 at 2.) The parties have stipulated with respect to the confidentiality of
24   many of the materials associated with this litigation, including this video footage, in a separate
25   protective order approved by the Court on February 3, 2021. (See Dkt. No. 32.) The video
26   footage that is the subject of this motion is identified as Bates Nos. DOW 00027-30. (Dkt. No.

     ORDER
     C20-1320-JCC
     PAGE - 1
                 Case 2:20-cv-01320-JCC Document 35 Filed 03/29/21 Page 2 of 2




 1   34 at 2.)

 2           The Court understands that Snohomish County Defendants will shortly be filing a motion

 3   for partial summary judgment and seek to file a selection of the video clips in support of their

 4   motion under seal pursuant to the terms of the protective order, in the interest of preserving the

 5   confidential nature of this video footage and to prevent potential jurors from forming improper

 6   bias if they were to view this evidence before trial. (Dkt. No. 34 at 2.)

 7           Parties may seek to file a document under seal pursuant to Local Civil Rule 5(g). While

 8   there is a strong presumption of public access to the Court’s files, a document designated as
 9   “confidential” in discovery that a party seeks to attach to a dispositive motion may be filed under
10   seal so long as the party shows “compelling reasons” to do so. See Kamakana v. City and Cnty.
11   of Honolulu, 447 F.3d 1172, 1178-81 (9th Cir. 2006).
12           In the instant case, the video that Snohomish County Defendants seek to file in support of
13   their motion contains both sensitive footage of the incident underlying Plaintiff’s complaint and
14   depictions of minors. (Dkt. No. 34 at 3.) This is a sufficiently compelling reason to maintain such
15   information under seal and that reason outweighs the public’s interest in its disclosure. See
16   Karpenski v. Am. Gen. Life Cos., LLC, 2013 WL 5588312, slip. op. at 1 (W.D. Wash. 2013).
17           Accordingly, the Court GRANTS the motion to seal (Dkt. No. 34) the video footage to be
18   included with Defendants’ anticipated motion for summary judgment.

19           DATED this 29th day of March 2021.




                                                           A
20

21

22
                                                           John C. Coughenour
23                                                         UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C20-1320-JCC
     PAGE - 2
